DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the after-final reply and amendment filed on April 15th, 2022 for application no. 16/429,598 filed on June 3rd, 2019. Claims 1-2, 4-9, 11-15, 17-23, 26-33 and 35-40 are pending. In the present amendment, claims 26, 28, 30, 33 and 36 are amended, and claims 3, 10, 16, 24-25 and 34 are canceled.

Response to Arguments
The Applicant's arguments filed April 15th, 2022 are in response to the Office Action mailed February 18th, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 33-34 and 36, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claims 1, 8 and 17, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.	

Allowable Subject Matter
Claims 1-2, 4-9, 11-15, 17-23, 26-33 and 35-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a planetary gearset having the combination of features recited in claim 1, and particularly “a plurality of planet gears individually supported in a respective radial cavity of the planet carrier, each of the plurality of planet gears supported on a respective spindle axially extending between the first and second mounting members of the planet carrier, the spindle extending continuously from a first end to a second end, the first end of the spindle including a first portion having a first diameter and coupled to the first mounting member through an interference fit connection with a corresponding aperture of the first mounting member, the second end of the spindle having a second diameter and coupled to the second mounting member through an interference fit connection with a corresponding aperture of the second mounting member” and “the first diameter larger than the second diameter, a ratio of the first diameter to the second diameter between 1.0005 to 1.0015”.
The closest prior art of Johnson (US 10,054,216) discloses a spindle (Fig. 4, 130) comprising a first diameter portion and a second diameter portion, but fails to disclose “the first diameter larger than the second diameter, a ratio of the first diameter to the second diameter between 1.0005 to 1.0015”, and there is no motivation to modify the spindle taught by Johnson absent impermissible hindsight.
Regarding Claim 8, none of the prior art discloses or renders obvious a rotatable transmission component having the combination of features recited in claim 8, and particularly “a spindle extending axially between the first and second mounting members, the spindle extending continuously from a first end to a second end, the first end of the spindle including a first portion having a first diameter and coupled to the first mounting member through an interference fit connection with a corresponding aperture of the first mounting member, the second end of the spindle having a second diameter and coupled to the second mounting member through an interference fit connection with a corresponding aperture of the second mounting member, the first diameter larger than the second diameter to define a ratio of the first diameter to the second diameter of between 1.0005 to 1.0015” and “wherein an axial location of the spindle between the first and second mounting members is maintained only by the interference fit connections between the spindle and the first and second mounting members”.
The closest prior art of Johnson (US 10,054,216) discloses a spindle (Fig. 4, 130) comprising a first diameter portion and a second diameter portion, but fails to disclose “the first diameter larger than the second diameter to define a ratio of the first diameter to the second diameter of between 1.0005 to 1.0015”, and there is no motivation to modify the spindle taught by Johnson absent impermissible hindsight.
Regarding Claim 17, none of the prior art discloses or renders obvious a method of assembling a rotatable transmission component having the combination of features recited in claim 17, and particularly “providing a spindle extending continuously from a first end to a second end, the first end having a first diameter including a second portion and the second end having a second diameter, the first diameter larger than the second diameter, a ratio of the first diameter to the second diameter between 1.0005 to 1.0015”, “inserting the first end of the spindle into the aperture of the first mounting member to a first insertion depth such that the first end of the spindle is coupled to the first mounting member through a first interference fit connection with the aperture of the first mounting member” and “inserting the second end of the spindle into the aperture of the second mounting member to a second insertion depth such that the second end of the spindle is coupled to the second mounting member through a second interference fit connection with the aperture of the second mounting member”.
The closest prior art of Johnson (US 10,054,216) discloses a spindle (Fig. 4, 130) comprising a first diameter portion and a second diameter portion, but fails to disclose “the first diameter larger than the second diameter, a ratio of the first diameter to the second diameter between 1.0005 to 1.0015”, and there is no motivation to modify the spindle taught by Johnson absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659